Court of Appeals
                          Sixth Appellate District of Texas

                                     JUDGMENT


 In re Carlton Sewell                                           Original Mandamus Proceeding

 No. 06-15-00032-CV                                      Opinion delivered by Justice Burgess, Chief
                                                         Justice Morriss and Justice Moseley
                                                         participating.




       As stated in the Court’s opinion of this date, we find that Relator’s petition for writ of
mandamus should be conditionally granted. The trial court is directed to vacate its orders denying
withdrawal of Relator’s deemed admissions and to grant his motion to withdraw the deemed
admissions. The writ will issue only if the trial court fails to comply within ten days of the date of
this Court’s opinion.

                                                        RENDERED AUGUST 25, 2015
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk